JUDGMENT

PER CURIAM.
This cause came to be heard on the record compiled before the Surface Transportation Board and was briefed and argued by counsel. It is hereby
ORDERED AND ADJUDGED that the petitions be denied for the reasons stated in the Board’s decisions. Because the Board did not on review defend its rejection of Wisconsin Power & Light’s evidence of roadway ownership variable costs on the ground that Wisconsin Power did *355not timely file some of that evidence, we rely solely upon the alternate ground in its decision, that “the data needed to correct [Wisconsin Power’s] flawed evidence ... were not available” and the Board was therefore unable to rely upon that evidence.
Pursuant to D.C. Circuit Rule 86, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.